
	
		II
		111th CONGRESS
		1st Session
		S. 1142
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mr. Reed (for himself
			 and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and
		  Cosmetic Act with respect to inclusion of effectiveness information in drug and
		  device labeling and advertising.
	
	
		1.Short titleThis Act may be cited as the
			 Informed Health Care Decision Making
			 Act.
		2.FindingsCongress finds the following:
			(1)National randomized controlled trials have
			 found that replacing the brief summary of drug advertisements with a drug facts
			 box improved consumer knowledge and judgments. In such trials, consumers who
			 were presented with a drug facts box more accurately perceived the side effects
			 and benefits of a drug, and were more than twice as likely to choose the
			 superior drug.
			(2)(A)In 2007, the Institute of Medicine
			 conducted a workshop that highlighted that the public has a limited
			 understanding of the benefits and risks of drugs. The workshop also highlighted
			 that it is important to—
					(i)provide patients and physicians with the
			 best possible information for making informed decisions about the use of
			 pharmaceuticals;
					(ii)employ quantitative and standardized
			 approaches when trying to evaluate pharmaceutical benefit-risk; and
					(iii)develop and validate improved tools for
			 communicating pharmaceutical benefit-risk information to patients and
			 physicians.
					(B)The general agreement of the workshop was
			 that the Food and Drug Administration should pilot test a drug facts
			 box.
				(3)On February 27, 2009, the Food and Drug
			 Administration's Risk Communication Advisory Committee made the following
			 unanimous recommendations:
				(A)The Food and Drug Administration should
			 adopt a single standard document for communicating essential information about
			 pharmaceuticals.
				(B)That standard document should include
			 quantitative summaries of risks and benefits, along with use and precaution
			 information.
				(C)The Food and Drug Administration should
			 adopt the drug facts box format as its standard.
				3.Presentation of drug benefit and risk
			 information
			(a)In generalThe Secretary of Health and Human Services
			 (referred to in this Act as the Secretary), acting through the
			 Commissioner of Food and Drugs, shall determine whether standardized,
			 quantitative summaries of the benefits and risks of drugs in a tabular or drug
			 facts box format, or any alternative format, in the labeling and print
			 advertising of such drugs would improve health care decisionmaking by
			 clinicians and patients and consumers.
			(b)Review and consultationIn making the determination under
			 subsection (a), the Secretary shall review all available scientific evidence
			 and consult with drug manufacturers, clinicians, patients and consumers,
			 experts in health literacy, and representatives of racial and ethnic
			 minorities.
			(c)ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit to the Congress a report that
			 provides—
				(1)the determination by the Secretary under
			 subsection (a); and
				(2)the reasoning and analysis underlying that
			 determination.
				(d)Authority
				(1)In generalIf the Secretary determines under
			 subsection (a) that standardized, quantitative summaries of the benefits and
			 risks of drugs in a tabular or drug facts box format, or any alternative
			 format, in the labeling and print advertising of such drugs would improve
			 health care decisionmaking by clinicians and patients and consumers, then the
			 Secretary, not later than 1 year after the date of submission of the report
			 under subsection (c), shall promulgate regulations as necessary to implement
			 such format.
				(2)Objective and up-to-date
			 informationIn carrying out
			 paragraph (1), the Secretary shall ensure that the information presented in a
			 summary described under such paragraph is objective and up-to-date, and is the
			 result of a review process that considers the totality of published and
			 unpublished data.
				(3)Posting of informationIn carrying out paragraph (1), the
			 Secretary shall post the information presented in a summary described under
			 such paragraph on the Internet Web site of the Food and Drug
			 Administration.
				4.Standards for comparative clinical
			 effectiveness information
			(a)In generalThe Secretary, acting through the
			 Commissioner of Food and Drugs, shall establish and periodically update
			 methodological standards and criteria for the sources of evidence and the
			 adequacy and degree of evidence that are appropriate for inclusion of
			 comparative clinical effectiveness information in labeling and advertisements
			 under subsections (f), (n)(3), and (r) of section 502 of the Federal Food,
			 Drug, and Cosmetic Act (as amended by section 5).
			(b)RequirementsThe standards and criteria established
			 under subsection (a) shall ensure that comparative clinical effectiveness
			 information provides reliable and useful information that improves health care
			 decisionmaking, adheres to rigorous scientific standards, and is produced
			 through a transparent process that includes consultation with
			 stakeholders.
			(c)ConsultationIn carrying out subsection (a), the
			 Secretary shall consult with manufacturers of drugs and devices, clinicians,
			 patients and consumers, experts in health literacy, and representatives of
			 racial and ethnic minorities.
			(d)DefinitionFor purposes of this section, the term
			 comparative clinical effectiveness means the clinical outcomes,
			 effectiveness, safety, and clinical appropriateness of a drug or device in
			 comparison to 1 or more drugs or devices, respectively, approved to prevent,
			 diagnose, or treat the same health condition for the same patient demographic
			 subpopulation.
			5.Disclosure of comparative clinical
			 effectiveness information
			(a)Comparative clinical
			 effectivenessSection 201 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321) is amended by adding
			 at the end the following:
				
					(rr)The term comparative clinical
				effectiveness means the clinical outcomes, effectiveness, safety, and
				clinical appropriateness of a drug or device in comparison to 1 or more drugs
				or devices, respectively, approved to prevent, diagnose, or treat the same
				health condition for the same patient demographic subpopulation, on the basis
				of research that meets standards adopted by the Secretary under section 4 of
				the Informed Health Care Decision Making
				Act.
					.
			(b)Labeling and advertising
			 informationSection 502 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended—
				(1)in subsection (f), by striking for
			 use; and (2) and inserting for use; (2) such information in
			 brief summary relating to comparative clinical effectiveness as shall be
			 required in regulations which shall be issued by the Secretary in accordance
			 with the procedure specified in section 701(a); and (3);
				(2)in subsection (n)(3), by striking
			 and effectiveness and inserting effectiveness, and
			 comparative clinical effectiveness (or a disclosure that there is no such
			 information relating to comparative clinical effectiveness if another drug has
			 been approved for the same use),; and
				(3)in subsection (r)—
					(A)by striking In the case of
			 any and inserting (1) In the case of any;
					(B)by striking (1) a true and
			 inserting (A) a true;
					(C)by striking (2) a brief and
			 inserting (B) a brief; and
					(D)by striking and
			 contraindications and inserting contraindications, and, if
			 appropriate after taking into consideration the type of device, effectiveness
			 and comparative clinical effectiveness (or a disclosure that there is no such
			 information relating to comparative clinical effectiveness if another device
			 has been approved for the same use).
					
